COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DOMINION WATER, INC.
AND
AETNA CASUALTY & SURETY
 COMPANY OF ILLINOIS                           MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 2661-96-4                       FEBRUARY 25, 1997

CALVIN EUGENE DUNCAN


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Michael E. Ollen; Law Offices of William C. E.
           Robinson, on brief), for appellants. Appellants
           submitting on brief.

           (Nikolas E. Parthemos; Prosser, Parthemos &
           Bryant, on brief), for appellee. Appellee
           submitting on brief.



     Dominion Water, Inc. and its insurer (hereinafter

collectively referred to as "employer") appeal a decision of the

Workers' Compensation Commission (commission) awarding

compensation benefits to Calvin Eugene Duncan (claimant).

Employer contends that the commission erred in (1) reversing the

deputy commissioner's determination that claimant and his

co-worker, Larry King, were not credible; and (2) finding that

claimant proved he sustained a back injury as the result of a

June 20, 1995 injury by accident arising out of and in the course

of his employment.    Finding no error, we affirm.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "In

order to carry his burden of proving an 'injury by accident,' a

claimant must prove that the cause of his injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in
the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).

     The deputy commissioner found that claimant did not prove he

sustained an injury by accident arising out of and in the course

of his employment on June 20, 1995.    The deputy commissioner

rejected claimant's testimony, finding that it conflicted with an

August 29, 1995 letter written by claimant.    In the letter,

claimant described pain that arose from a combination of

activities during the course of the entire day, including a fall

into a hole.    In addition, the deputy commissioner found that Dr.

James E. Favareau's July 17, 1995 medical history of long-

standing back pain conflicted with claimant's testimony relating

a specific incident resulting in back pain.    The deputy

commissioner also took into account that claimant denied prior

back complaints, although the medical records showed that he had

undergone such treatment since 1989.    Furthermore, the deputy

commissioner noted that Larry King was not a credible witness



                                   2
based upon his demeanor, including his attempts to avoid

answering questions, yawning, evasiveness, lack of respect, and

an indifferent attitude.

     The full commission reversed the deputy commissioner's

finding and held that claimant proved he sustained a back injury

as a result of stepping into a hole on June 20, 1995 in the

course of his employment, resulting in total disability beginning

July 20, 1995.    In so ruling, the commission thoroughly reviewed

King's testimony and disagreed with the deputy's characterization

of it.   The commission found no evidence in the record to show

that King demonstrated a lack of respect or an indifferent

attitude.    Secondly, the commission accepted claimant's

testimony, which it found to be corroborated by his co-workers'

testimony.    Finally, the commission found that Dr. William K.

Renas' undisputed opinion established that the fall on June 20,

1995 caused claimant's back injury.
     Employer contends that the full commission arbitrarily

disregarded the deputy commissioner's credibility determination

and failed to articulate a sufficient basis for its conclusion.

However,
             [t]he principle set forth in [Goodyear Tire &
             Rubber Co. v.] Pierce[, 5 Va. App. 374, 383,
             363 S.E.2d 433, 438 (1987),] does not make
             the deputy commissioner's credibility
             findings unreviewable by the commission.
             Rather, it merely requires the commission to
             articulate its reasons for reversing a
             specific credibility determination of the
             deputy commissioner when that determination
             is based upon a recorded observation of
             demeanor or appearance of a witness. In



                                   3
              short, the rule in Pierce prevents the
              commission from arbitrarily disregarding an
              explicit credibility finding of the deputy
              commissioner.


Bullion Hollow Enters., Inc. v. Lane, 14 Va. App. 725, 729, 418
S.E.2d 904, 907 (1992).

      In this case, as in Bullion, upon a review of the deputy

commissioner's decision, we do not find a "specific recorded

observation" concerning claimant's demeanor or appearance related

to the deputy commissioner's credibility determination.     The

deputy commissioner merely concluded from the evidence before him

that claimant was not credible.     "Absent a specific, recorded

observation regarding the behavior, demeanor or appearance of

[the witness], the commission had no duty to explain its reasons

for   . . .    [accepting claimant's version of events]."   Id.     With

respect to Larry King's testimony, the commission sufficiently

articulated its reasons for disagreeing with the deputy

commissioner's determination that King was not credible.

                                   II.

      When the commission's findings are supported by credible

evidence, as in this case, those findings are conclusive and

binding on appeal.      Ross Laboratories v. Barbour, 13 Va. App.
373, 377-78, 412 S.E.2d 205, 208 (1991).     Claimant testified that

on June 20, 1995, while dragging mud and rocks brought up by a

drill, he stepped into a hole approximately thirty inches deep

and twenty inches in diameter, causing him to twist and catch

himself as he fell towards the ground.     He initially felt a



                                    4
tingling sensation in his lower back and left leg, and then felt

back and leg pain that evening.    When he completed his work on

June 20, 1995, claimant told his supervisor, Mike Downey, that he

thought he had hurt his back.    James Ball, claimant's co-worker

corroborated claimant's testimony concerning the incident.

Downey acknowledged that claimant told him that he stepped in a

hole and twisted his knee around June 20, 1995.

        Claimant first sought medical attention on July 17, 1995

from Dr. Favareau.    Claimant contended that he told Dr. Favareau

about the June 20, 1995 incident and could not explain why Dr.

Favareau did not record it in his initial history.    On July 21,

1995, claimant began treating with Dr. Renas, a chiropractor.

Claimant gave Dr. Renas a history of back and leg pain resulting

from a work-related fall into a hole on June 20, 1995.    In his

Attending Physician's Report dated November 9, 1995, Dr. Renas

opined that claimant's back condition and resulting disability

were caused by the June 20, 1995 work-related fall.    Dr. Renas

opined that claimant had been totally disabled as a result of the

June 20, 1995 incident since July 20, 1995.    The medical records

also showed that claimant had received chiropractic treatment for

back problems prior to June 20, 1995.    He received three

treatments in 1989, one in 1991, one in 1993 and one in 1994.

The last treatment prior to June 20, 1995 occurred on May 28,

1994.    Claimant's pre-June 20, 1995 back problems never prevented

him from working.



                                   5
     Based upon the testimony of claimant and Ball, and Dr.

Renas's medical records, we find that credible evidence supports

the commission's decision that claimant proved he sustained a

back injury causally related to a June 20, 1995 injury by

accident.   "Although contrary evidence may exist in the record,

findings of fact made by the commission will be upheld on appeal

when supported by credible evidence."   Bullion, 14 Va. App. at

730, 418 S.E.2d at 907.
     For these reasons, we affirm the commission's decision.

                                         Affirmed.




                                 6